DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendment
The amendment filed on 04/25/2022 has been entered. Claims 1-15 remain pending in the application, and of those claims, claims 6-12 have been withdrawn from consideration.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-5, and 13-15 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, “a hardware processor attached to the upper turning body and configured to control a projection device to project light onto a ground surface worked on by the end attachment below the boom and the arm,” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. References Frank and Hartman are analogous, combinable, and teach all recited features of the above limitation.
Frank describes a boom and arm machine that projects light onto a ground surface below the boom and the arm where work may be performed. Paragraphs 34 and 55 of the specification cites, “there is provided a control unit arranged to control a warning system of a working machine, the working machine comprises a movable load unit arrangement, wherein the warning system comprises an illumination arrangement arranged to illuminate an area externally of the working machine… The illumination arrangement 504 is arranged to illuminate an area externally of the working machine 100. Preferably, the area is the ground surface 118 in the vicinity of the working machine 100” and figure 1 illustrates a shovel with an upper turning body with a boom and arm with a projector and processor mounted on it, where it is obvious the processor would be attached to the upper turning body. Therefore Frank teaches “a hardware processor attached to the upper turning body and configured to control a projection device to project light onto a ground surface below the boom and the arm.”
Hartman describes a machine that projects light onto a ground surface below its work implement where work may be performed. Paragraphs 18 and 26 of the specification cites, “the plurality of illumination devices 114 may be configured to illuminate the work areas of the worksite 102 in a plurality of illumination patterns. In some implementations, the plurality of illumination patterns may include illumination of the plurality of illumination devices 114 in different light intensity. Additionally, or alternatively, the plurality of illumination patterns may include illumination of the plurality of illumination devices 114 in different shapes or illumination in different colors… The controller 206 may, based on the terrain information pertaining to the worksite 102, determine the type of grade at the work area of the worksite 102. The controller 206 may also identify the determined grade to be the grade “G1.” Upon identifying the grade to be the grade “G1” the controller 206 may further send signals to the plurality of illumination devices 114 to illuminate the work area of the worksite 102 with the first illumination pattern 118 of the plurality of illumination patterns. As such, a portion in front of the machine 100 that is visible to the operator, other than the work area illuminated with the first illumination pattern 118, may be illuminated with white light by the plurality of illumination devices 114. As described earlier, the first illumination pattern 118 includes sub patterns, such as a pattern ‘P4’ for a pothole and a pattern ‘P5’ for a heap of material (e.g., dirt) at the grade “G1”. As such, the pattern ‘P4’ may vary with respect to the pattern ‘P5’ in terms of shape, color, and/or light intensity illuminated by the plurality of illumination devices 114.” Hartman teaches projecting light on a ground surface where work is performed (the work area) and varying the light pattern based on features of the terrain so that information related to work an end attachment of a machine may perform is displayed on the area. While Hartman on its own may not teach a boom and an arm, it is contemplated that the teachings of Hartman regarding may be applied to the environment of Frank, where the machine has a boom and arm. Therefore, Hartman teaches “a hardware processor attached to the upper turning body and configured to control a projection device to project light onto a ground surface worked on by the end attachment below the boom and the arm” when the light process of Hartman is applied to the upper turning body and boom arm machine of Frank.
All of the above references are analogous in the field of work machines that project light onto a work area. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Frank regarding a boom and arm machine would be able to be combined with the teaching of Hartman regarding an illumination process on a work area, so that a work machine of Frank with a boom, arm, and attachment would project illumination in the manner of Hartman onto the work area ground surface below the boom and the arm of the work machine with information regarding work being performed. One of ordinary skill in the art would be able to recognize that the environments of Frank and Hartman are analogous, and a machine of Frank which performs work on work surfaces would benefit from information regarding the work surface just the same as in Hartman. In essence, Frank is used to teach that boom-arm excavator machines with projection devices that project light onto a surface from an upper turning body exist in the prior art, and Hartman is used to teach that construction machines the project light onto a work area surface with information related to work performed on that surface also exist in the prior art. Therefore, one of ordinary skill would find obvious a combination between the two references that meet the limitations of the applicant’s claimed invention. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claim 14, which is analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi (US 20030004645) (hereinafter Kochi) in view of Frank (US 20190161943) (hereinafter Frank), further in view of Hartman et al. (US 20160326724) (hereinafter Hartman).
Regarding claim 1, Kochi teaches A shovel comprising:
a lower traveling body (see Kochi paragraph 64 and figure 2 regarding work machine with lower traveling body);
an upper turning body turnably mounted on the lower traveling body (see Kochi paragraph 64 and figure 2 regarding work machine with upper turning body and end attachment arm, where processing section 150 controller is located on the upper turning body) and
an attachment including a boom attached to the upper turning body, an arm attached to an end of the boom, and an end attachment attached to an end of the arm (see Kochi paragraph 64 and figure 2 regarding work machine with upper turning body, boom, and end attachment arm)
However, Kochi does not explicitly teach a projection device as needed for the limitations of claim 1. 
Frank, in a similar field of endeavor, teaches a hardware processor attached to the upper turning body and configured to control a projection device to project light onto a ground surface worked on by the end attachment below the boom and the arm (see Frank paragraph 34 regarding control unit to control a projector where it would be obvious that the control unit is attached to the upper turning body and paragraph 55 and figure 1 regarding projector that projects light onto a ground surface below the boom and the arm),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Kochi to include the teaching of Frank by incorporating the illumination system of Frank which projects light onto a ground surface below the boom and the arm of a work machine to the work machine of Kochi, which has a boom and arm. 
One would be motivated to combine these teachings in order to provide an information illumination system for a working machine (see Frank 1).
However, the combination of Kochi and Frank does not explicitly teach the projection information as needed for the limitations of claim 1. 
Hartman, in a similar field of endeavor, teaches wherein the hardware processor is configured to control the projection device so as to change information visualized on the ground surface worked on by the end attachment below the boom and the arm. (see Hartman paragraph 18 regarding controlling projection illumination patterns on a work area- this may be combined and applied to the work area and work machine of Kochi and Frank, where it is obvious that in combination, a work machine of Kochi and Frank with a boom, arm, and attachment would project illumination onto the ground surface below the boom and the arm of the work machine.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kochi and Frank to include the teaching of Hartman by incorporating the illumination method of Hartman into the work environment and machine of Kochi and Frank so that a work machine of Frank with a boom, arm, and attachment would project illumination in the manner of Hartman onto the work area ground surface below the boom and the arm of the work machine with information regarding work being performed. One of ordinary skill in the art would be able to recognize that the environments of Frank and Hartman are analogous, and a machine of Frank which performs work on work surfaces would benefit from information regarding the work surface just the same as in Hartman. In essence, Frank is used to teach that boom-arm excavator machines with projection devices that project light onto a surface from an upper turning body exist in the prior art, and Hartman is used to teach that construction machines the project light onto a work area surface with information related to work performed on that surface also exist in the prior art. Therefore, one of ordinary skill would find obvious a combination between the two references that meet the limitations of the applicant’s claimed invention. Kochi, Frank and Hartman both operate in the same field of endeavor of work machines for construction.
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Regarding claim 4, the combination of Kochi, Frank, and Hartman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Frank, and Hartman teaches wherein the hardware processor is configured to derive a current shape of the ground surface, based on output from a stereo camera that captures an image of the ground surface (see Kochi paragraph 17 regarding determining shape of ground from captured stereo images).  
Regarding claim 5, the combination of Kochi, Frank, and Hartman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Frank, and Hartman teaches wherein the hardware processor is configured to control the projection device so as to enable visualization of an underground buried object (see Hartman paragraph 20 regarding terrain information that includes the location of below ground obstacles, and paragraph 26 regarding controlling illumination pattern based on terrain information. It is noted that while the main patterns are varied by grade, sub patterns of illumination are mentioned for other aspects of terrain information such as known material [dirt] or known visible obstacle [pothole]. This renders obvious that another example of a subpattern would be for a known below ground obstacle, enabling visualization of it.).  
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Regarding claim 13, the combination of Kochi, Frank, and Hartman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Frank, and Hartman teaches wherein the hardware processor is configured to control the projection device so as to cause a display device provided within a cabin to display information that is same as the information visualized on the ground surface (see Hartman paragraph 2 regarding a monitor on a machine that displays grade information, and paragraph 18 regarding changing illumination pattern based on grade, which is broadly also a display of grade information- one of ordinary skill would find it obvious that the inclusion of the light patterns would not necessarily replace the display of grade information on a monitor, therefore, simultaneous display of grade information on a monitor and illumination pattern grade information on a work surface is obvious).  
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Regarding claim 14, Kochi teaches A work support system for a shovel configured to project light in vicinity of the shovel, the shovel including a lower traveling body, an upper turning body turnably mounted on the lower traveling body, and an attachment including a boom attached to the upper turning body, an arm attached to an end of the boom, and an end attachment attached to an end of the arm (see Kochi paragraph 64 and figure 2 regarding work machine with upper turning body and end attachment arm, where processing section 150 controller is located on the upper turning body),
However, Kochi does not explicitly teach a projection device as needed for the limitations of claim 14. 
Frank, in a similar field of endeavor, teaches a hardware processor; and a projection device configured project light onto a ground surface worked on by the end attachment below the boom and the arm  (see Frank paragraph 34 regarding control unit to control a projector where it would be obvious that the control unit is attached to the upper turning body and paragraph 55 and figure 1 regarding projector that projects light onto a ground surface below the boom and the arm), and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Kochi to include the teaching of Frank by incorporating the illumination system of Frank which projects light onto a ground surface below the boom and the arm of a work machine to the work machine of Kochi, which has a boom and arm. 
One would be motivated to combine these teachings in order to provide an information illumination system for a working machine (see Frank 1).
However, the combination of Kochi and Frank does not explicitly teach the projection information as needed for the limitations of claim 14. 
Hartman, in a similar field of endeavor, teaches to change information visualized on the ground surface worked on by the end attachment below the boom and the arm based on a signal from the hardware processor. (see Hartman paragraph 18 regarding controlling projection illumination patterns on a work area- this may be combined and applied to the work area and work machine of Kochi and Frank, where it is obvious that in combination, a work machine of Kochi and Frank with a boom, arm, and attachment would project illumination onto the ground surface below the boom and the arm of the work machine.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kochi and Frank to include the teaching of Hartman by incorporating the illumination method of Hartman into the work environment and machine of Kochi and Frank so that a work machine of Frank with a boom, arm, and attachment would project illumination in the manner of Hartman onto the work area ground surface below the boom and the arm of the work machine with information regarding work being performed. One of ordinary skill in the art would be able to recognize that the environments of Frank and Hartman are analogous, and a machine of Frank which performs work on work surfaces would benefit from information regarding the work surface just the same as in Hartman. In essence, Frank is used to teach that boom-arm excavator machines with projection devices that project light onto a surface from an upper turning body exist in the prior art, and Hartman is used to teach that construction machines the project light onto a work area surface with information related to work performed on that surface also exist in the prior art. Therefore, one of ordinary skill would find obvious a combination between the two references that meet the limitations of the applicant’s claimed invention. Kochi, Frank and Hartman both operate in the same field of endeavor of work machines for construction.
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Regarding claim 15, the combination of Kochi, Frank, and Hartman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Frank, and Hartman teaches wherein the hardware processor is configured to control the projection device to project the light to display construction information related to work performed by the end attachment on the ground surface worked on by the end attachment below the boom and the arm (see Hartman paragraph 20 regarding terrain information that includes the location of below ground obstacles, and paragraph 26 regarding controlling illumination pattern based on terrain information, which is obviously information related to work performed by the end attachment of Hartman, and would be obviously analogous and applicable to surface where work is performed by the end attachment of Kochi and Frank).
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi (US 20030004645) (hereinafter Kochi) in view of Frank (US 20190161943) (hereinafter Frank), further in view of Hartman et al. (US 20160326724) (hereinafter Hartman), and further in view of Hasegawa et al. (US 20170175364) (hereinafter Hasegawa).
Regarding claim 2, the combination of Kochi, Frank, and Hartman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kochi, Frank, and Hartman does not explicitly teach target depth comparison illumination change as needed for the limitations of claim 2. 
Hasegawa, in a similar field of endeavor, teaches wherein the hardware processor is configured to change a color or illuminance of the light projected by the projection device in accordance with a distance between the ground surface and a target surface (see Hasegawa paragraph 74 regarding detecting a surface shape and depth and comparing it to a finished depth and changing a color of a displayed pattern on a surface based on the distance between the current and completed surfaces. In combination with Hartman, which already detects grade and projects illumination colors on a surface, the projector of Hartman would be able to change a color of a surface based on detected distance and projected distance)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kochi, Frank, and Hartman to include the teaching of Hasegawa so that the projector of Hartman would be able to change a color of a surface based on detected distance and projected distance. Kochi, Frank, Hartman, and Hasegawa are all analogous in the field of work machines and work environments. 
One would be motivated to combine these teachings in order to provide teaching that relates to a construction information display device and a method for displaying construction information that makes it possible to visually recognize a target surface (see Hasegawa paragraph 1).
Regarding claim 3, the combination of Kochi, Frank, and Hartman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kochi, Frank, and Hartman does not explicitly teach measurement based on trajectory of an end attachment as needed for the limitations of claim 3. 
Hasegawa, in a similar field of endeavor, teaches wherein the hardware processor is configured to derive a current shape of the ground surface, based on a known shape of the ground surface at a predetermined point in time and a trajectory of an end attachment at and after the predetermined point in time (see Hasegawa paragraph 57 regarding real time calculation of landform shape against the cutting edge position of the bucket of the excavator, to accumulate a result of construction).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kochi, Frank, and Hartman to include the teaching of Hasegawa by incorporating the calculations of shape against bucket position over time into the camera determinations of Kochi. Kochi, Frank, Hartman, and Hasegawa are all analogous in the field of work machines and work environments. 
One would be motivated to combine these teachings in order to provide teaching that relates to a construction information display device and a method for displaying construction information that makes it possible to visually recognize a target surface (see Hasegawa paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483